We hereinafter refer to plaintiff in error as defendant. Defendant and one Tanger were jointly charged, tried and convicted of conspiracy to obtain money by false pretenses. Tanger brought the judgment against him here for review, and we affirmed his conviction. Tangerv. People, 119 Colo. 83, 200 P.2d 922.
The only point urged here by defendant for reversal is the insufficiency of the evidence to sustain the verdict, which he submits without the citation of a single authority. The facts set forth in the Tanger case, supra, which are the same as these in the instant case and to which reference is hereby made, were such as to justify the jury in finding him guilty as charged. Such facts also were sufficient to warrant the jury in concluding that defendant in the instant case conspired with Tanger to defraud, and in fact did defraud, one Bullis out of $1500.00.
The judgment is accordingly affirmed.
Mr. CHIEF JUSTICE BURKE and Mr. JUSTICE JACKSON concur.